Title: To Benjamin Franklin from Isaac Norris, 16 November 1761
From: Norris, Isaac
To: Franklin, Benjamin


          
            
              Benja. Franklin By Captn. Bradford
              }
              Infra
              Nover 16 [1761]
            
          
          Above is the Substance of my Last. I now send the Second Bill of Exchange No. 121 for £100. Sterling drawn by the Trustees on your Self. Please to Credit my Account Current with That Sum. I am afraid our last Assembly have been too precipitate in drawing These Bills but it is now too late to recall it. I am your assured Friend
          
            I N.
            To Benja Franklin
          
          
          
            NB. I. Johnston Sent a Third Bill. B F recd the Bill See his Letter of the 13. Febry. 1762
          
         
          Endorsed: Second Bill Excha for £100. 0. 0 BF recd this Bill
          Benja. Franklin arrived at Philad November 1st. 1762.
        